Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 25, 2016

                                      No. 04-16-00115-CV

                                Ruth Isela Acevedo SALDANA,
                                           Appellant

                                                v.

                                   Sonia Patricia HINOJOSA,
                                            Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-15-433
                          Honorable Jose Luis Garza, Judge Presiding

                                         ORDER
        We abated this appeal to permit the trial court to hold a hearing on appellant’s “Motion to
Extend Post-Judgment Deadlines” and to enter written findings determining the date on which
appellant and/or her attorney first either received notice of the signed judgment or acquired
actual knowledge of the signing of the judgment, in accordance with Rule 4.2. See TEX. R. APP.
P. 4.2(b), (c); see also TEX. R. CIV. P. 306a(4), (5). A supplemental clerk’s record containing the
trial court’s written finding of the date of first notice and supplemental reporter’s record of the
hearing held on the motion have been filed in this court. The trial court signed a written order
finding that appellant and/or her attorney first received notice of the December 10, 2015
dismissal order on February 26, 2016. See TEX. R. APP. P. 4.2(c). Therefore, appellant’s notice
of appeal filed on March 2, 2016 was timely. See TEX. R. APP. P. 4.2(a); TEX. R. CIV. P. 306a(4).

       According, this appeal is retained and REINSTATED on this court’s docket.               The
appellant’s brief is due thirty (30) days from the date of this order.

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court